     Case 1:20-cr-00240-NONE-SKO Document 32 Filed 12/08/20 Page 1 of 1


1
2
3
4
5
6                               IN THE UNITED STATES DISTRICT COURT
7                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8      UNITED STATES OF AMERICA,                    )     Case №: 1:20-MJ-00138-3-SKO
                                                    )
9                      Plaintiff,                   )                    ORDER
                                                    )               APPOINTING COUNSEL
10             vs.                                  )
                                                    )
11     IGNACIO ALCANTAR-TORRES,                     )
                                                    )
12                     Defendant.                   )
                                                    )
13
               The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15    inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16    obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of

17    justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
               IT IS HEREBY ORDERED that Galatea DeLapp be appointed to represent the above
19
      defendant in this case effective nunc pro tunc to December 4, 2020.
20
               This appointment shall remain in effect until further order of this court.
21
22
23    IT IS SO ORDERED.

24    Dated:     December 8, 2020                                    /s/   Sheila K. Oberto            .
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                        -1-
